Citation Nr: 1030966	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right 
knee disability.

2.  Entitlement to a rating in excess of 20 percent for a left 
knee disability.

3.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from February 1980 to 
February 1984.

This matter comes to the Board of Veterans' Affairs (Board) on 
appeal from a an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  While the Board recognizes that the May 2006 statement 
of the case did not list the issue of entitlement to a rating in 
excess of 10 percent for right knee arthritis, the July 2005 
notice of disagreement also pertained to this issue, it was 
sufficiently addressed by the May 2006 statement of the case, 
adequately perfected by the July 2006 VA Form 9, and further 
addressed by the November 2007 supplemental statement of the 
case.  Therefore, it has been added to the list of issues for 
current appellate consideration.


FINDINGS OF FACT

1.  The probative and competent medical and other evidence of 
record demonstrates that the Veteran's service-connected right 
knee disability is manifested by motion that was recorded from 0 
to 80 degrees (in May 2004) but from 0 to 30 degrees (in August 
2007) with tenderness, effusion, and severe osteoarthritis.  
Movements were performed with difficulty and pain, and he 
ambulated with a knee brace and crutches.  There was no 
instability found.

2.  The probative and competent medical and other evidence of 
record demonstrates that the Veteran's service-connected left 
knee disability is manifested by motion that was recorded from 0 
to 80 degrees (in May 2004) but from 0 to 40 degrees (in August 
2007) with tenderness over the medial aspect of the joint line, 
x-ray evidence of left knee osteoarthritis (reported in January 
2005), effusion, and subjective complaints of pain, with pain on 
motion.  Movements were performed with difficulty and he 
ambulated with a knee brace and crutches.  There was no 
instability found.
 

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 percent 
for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Codes (DCs) 5255, 5256, 5257, 5262 
(2009).

2.  Resolving doubt in the Veteran's favor, a 20 percent rating, 
but no more, is warranted for arthritis with limitation of motion 
of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5003, 5010-5260 (2009).

3.  The schedular criteria for a rating in excess of 20 percent 
for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5257.

4.  Resolving doubt in the Veteran's favor, the criteria for an 
additional, separate 20 percent evaluation, but no more, for 
arthritis with limitation of the left knee have been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, DC 5003, 5010-5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the claimant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009). 

Prior to the initial adjudication of the claimant's claims, by 
letter dated in May 2006, the RO essentially advised the Veteran 
of VA's notification and duty to assist obligations.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A May 2005 letter regarding another 
claim more specifically addressed the VCAA notice obligations.  
The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VA's notice to 
him.  The claim was readjudicated in a November 2007 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded VA examinations in May 2004 and August 2007 to assess 
the current severity and all manifestations of his service-
connected left and right knee disabilities.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

As such, VA has satisfied the duty to assist the Veteran in the 
development of his claims.  The Board may proceed without 
prejudice to the appellant.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

II.	Increased Rating

In written statements in support of his claim, the Veteran 
asserts that his service-connected left and right knee 
disabilities are more severe than is represented by the currently 
assigned disability ratings. 

The record reflects that, in an October 1998 rating decision, the 
RO granted service connection for a post-operative right knee 
injury and awarded a 10 percent disability rating under DC 5257.  
An August 2002 rating decision awarded a separate 10 percent 
rating for arthritis of the right knee now evaluated under DC 
5010-5260.  In a February 2004 rating decision, the RO assigned a 
30 percent rating for the Veteran's right knee injury.  Then, in 
a June 2004 rating decision, the RO awarded service connection 
for a left knee injury that was granted a 20 percent rating under 
DC 5257.  In January 2005, the RO received the Veteran's current 
claim for increased ratings for his knee disabilities.

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
and personnel records, private and VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the Veteran's claims files shows, or fails to show, 
with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the severity 
of his service-connected left and right knee disabilities 
warrants higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45 (2009).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling must 
be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just".  
38 C.F.R. § 4.6 (2009).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
order to arrive at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.

The rating criteria provided for limitation of motion of the knee 
and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 
5260 provides ratings for limitation of flexion.  Flexion of 
either leg limited to 60 degrees is noncompensable, flexion 
limited to 45 degrees merits a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation, and a 30 
percent evaluation requires that flexion be limited to 15 
degrees.  DC 5261 provides ratings of 0 percent for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for extension limited to 15 degrees, 30 
percent for extension limited to 20 degrees, 40 percent for 
extension limited to 30 degrees, and 50 percent for extension 
limited to 45 degrees.  For rating purposes, normal range of 
motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 
4.71a, Plate II.

In a precedent opinion by the VA General Counsel, it was held 
that separate ratings may be assigned in cases where a service-
connected knee disability includes both a compensable limitation 
of flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided that 
the degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The 
basis for the opinion is that the knee has separate planes of 
movement, each of which is potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that 
separate compensable ratings may also be assigned in cases where 
the service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 
5257, impairment of the knee, manifested by recurrent subluxation 
or lateral instability, will be rated 10 percent disabling when 
slight, 20 percent disabling when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  The 
normal range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2009).

As noted, in January 2005, the Veteran submitted a claim for 
increased ratings for his service-connected knee disabilities. 

Private medical records from T.A.E., M.D., an orthopedic surgeon, 
dated from March to September 2004, indicate that the Veteran was 
seen for complaints of left knee discomfort.  When seen in March, 
it was noted that the Veteran "ambulates well" and there was 
tenderness but no effusion.  He was fitted for a knee brace and 
pain medication was prescribed.  In April, the Veteran reported 
left and right knee pain and walked with a slight limp.  There 
was left knee swelling and tenderness with no effusion and the 
ligaments were noted to be stable.  McMurray's sign caused pain.  
The right knee had some bony enlargement and palpable spurring 
with crepitation with range of motion.  

When seen in May 2004, Dr. T.A.E. reported that the Veteran had 
good range of left knee motion with crepitus and no instability.  
He wore a hinged knee brace and walked with an antalgic gait.  

According to a May 2004 VA examination report, the Veteran had 
two left knee surgeries, in 2000 and 2003.  He worked as a 
corrections officer but said his job was in jeopardy because of 
time lost due to his knee disabilities.  He wore bilateral knee 
braces and used crutches for ambulation as his left knee was no 
longer dependable.  The Veteran had episodes of flare-ups that 
decreased his range of bilateral knee motion and injured his left 
knee several times when he fell due to his right knee giving way.  
He felt a popping on one occasion and developed a tear in the 
anterior cruciate ligament (ACL).  

Objectively, range of motion in the Veteran's knees was from 0 
degrees of extension to 80 degrees of flexion in each knee, with 
marked pain on motion and tenderness in the joint line on both 
knees.  Repeat motion was extremely painful and the examiner was 
unable to evaluate it.  There was no instability in either knee.  
There were screws in both knees.  The Veteran had a poor gait 
even with the crutches.  He had poor heel and toe rising and weak 
quadriceps muscles, bilaterally.  He had acute episodes of pain 
that occurred frequently, stopped him from working, and caused 
him to lose time from work.  As to the left knee, the VA examiner 
commented that there was no quadriceps atrophy or weakness, but 
quadriceps muscle was weak.  There was an increase in his 
functional deficit with marked decrease in motion of 
approximately 60 degrees of left knee flexion and surgery for 
instability to repair an ACL tear. 

In June, Dr. T.A.E. noted that the Veteran wore a brace for 
stability and had atrophy in his left quadriceps due to the 
brace.  The Veteran had decreased range of motion due to pain but 
no instability.  There was tenderness to touch of the left knee.  
The diagnosis was left knee patellar-femoral syndrome and pes 
bursitis.  Arthroscopy was advised for a medial tear.

A July 2004 VA outpatient record indicates the Veteran had a 
history of osteoarthritis in both knees.  

A January 3, 2005 VA outpatient orthopedic clinic record 
indicates that the Veteran was evaluated for knee problems.  The 
record reflects that results of x-rays taken that day showed 
"severe arthritis of both knees."

Medical records from Dr. T.A.E. indicate that, in February 2005, 
the Veteran underwent arthroscopy of his left knee.

An April 2005 record from Dr. T.A.E. reflects that the Veteran's 
left knee revealed a mild amount of swelling over the bursa area 
but the knee itself was without effusion.  Range of motion was to 
nearly full extension and flexion was to 100 degrees with 
stiffness and mild discomfort.  Anterior and posterior drawer 
signs were negative.  There was tenderness over the bursa.  

In April, May, and July 2005 signed statements T.A.E., M.D., 
placed the Veteran on "no work status" recovering from 
arthroscopic surgery in February 2005. 

The Veteran continued to experience left knee pain as noted by 
Dr. T.A.E. in June through November 2005 records.  In June 2005, 
the Veteran used an ACE bandage around his knee and ambulated 
with crutches.  He wore a DonJoy brace on his right lower 
extremity.  Objectively, there was atrophy at the distal 
quadriceps just above the left knee.  The Veteran was able to 
fully extend his knee but winced and moved his whole body in 
pain.  There was tenderness on palpation over the medial joint 
line, pes bursa, and medial patella facet and crepitus on flexion 
extension.  Valgus and varus stress, anterior drawer sign and 
Lachman's test caused discomfort.  The diagnosis was status post 
arthroscopy with increased pain.  

When seen by Dr. T.A.E. in July 2005, the Veteran's left knee was 
very tender to the touch and range of motion was somewhat 
decreased, with extension lacking 4 to 5 degrees, and flexion to 
about 85 to 90 degrees with pain.  But, the physician noted that, 
while the Veteran was slightly sensitive there were no objective 
findings and the Veteran's pain was "out of proportion to what 
his objective findings [were]".  Pain management therapies were 
advised.  

In November 2005, Dr. T.A.E. reported that the Veteran had 
disabling pain, used crutches, and said his quadriceps muscle was 
weaker.  Objectively, he ambulated with a limp and crutches and 
wore a right knee brace.  The left knee had no effusion and quad 
tone was diminished in both thighs.  The Veteran was found to be 
tender exquisitely at the tibial tunnel area over the pes 
anserinus bursa (apparently of the left knee) with some swelling.  
There was no effusion and the knee was stable.  Lachman's and 
anterior and posterior drawer tests were all negative.  Pes 
anserinus bursitis and left knee inflammation around the tibial 
tunnel were diagnosed.  The Veteran was certified to return to 
full time work in November 2005.  

In August 2007, the Veteran underwent VA orthopedic examination.  
According to the VA examination report, the Veteran complained of 
constant right knee pain and intermittent left knee pain, with 
flare-ups caused by long standing over 20 minutes and walking 
more than two blocks.  His knees swelled, locked, and gave out on 
him.  He was unable to drive long distances and experienced 
diminished range of motion, particularly during flare-ups.  He 
walked with a limp, and used crutches and knee braces.  The 
Veteran took ibuprofen and Naprosyn for pain and said he was told 
he would eventually need a total knee replacement due to severe 
arthritis in the right knee.  He said his right knee was more 
painful than his left knee and he had no incapacitating episodes 
in the past year.  Knee pain interfered with his activities of 
daily living and occupation, as he needed his wife's help to put 
on his shoes and socks; he had a part-time office job.

Objectively, the Veteran walked with braces on both legs and used 
crutches.  The examiner commented that the Veteran could hardly 
walk without those devices.  Examination of the knees was 
difficult as the Veteran was quite anxious and apprehensive of 
pain on moving the knees.  He sat with his legs stretched out and 
said he had pain when he bends them.   There was no deformity in 
either knee.  Both knees had effusion and tenderness, with 
moderate right knee suprapatellar knee effusion and slight left 
knee effusion.  The knees were stable with intact collateral and 
cruciate ligaments.  Drawer and Lachman's signs were negative and 
McMurray's sign was positive in both knees.  

Further, the VA examiner said that range of knee motion was quite 
difficult with the Veteran complaining of severe pain.  The 
Veteran could flex his right knee from 0 to 30 degrees with pain 
starting at 10 degrees, and 2+ crepitus on flexion.  He could 
flex his left knee from 0 to 40 degrees with pain starting at 20 
degrees and no crepitus.  Attempting to repeat flexion of the 
knees was not feasible due to pain.  Results of x-rays taken at 
the time showed severe degenerative arthritis of the right knee 
and the left knee within normal limits.  Diagnoses were right 
knee severe osteoarthritis status post multiple arthroscopic 
surgeries and left knee status post ACL reconstruction and 
lateral meniscectomy with residual pain.

Above 30 Percent for Right Knee Disability and 10 Percent for 
Right Knee Arthritis

Based on a thorough review of the objective and probative medical 
evidence of record, the Board is of the opinion that the evidence 
preponderates against the Veteran's claim for an evaluation in 
excess of 30 percent for his right knee disability under DCs 
5255, 5256, and 5262 that provide ratings in excess of the 
currently assigned 30 percent for knee disability.  38 C.F.R. 
§ 4.71a, DCs 5255, 5256, 5262 (2009).

First, the Board notes that there is no evidence of record 
tending to show that the Veteran's service-connected right knee 
disability is productive of ankylosis or complete immobility of 
the knee joint.  Thus, DC 5256 is not applicable in this case.  
Similarly, as there is no evidence that the Veteran's right knee 
disability is characterized by malunion or nonunion of the tibia 
and fibula, an evaluation under DC 5262 is not warranted on the 
facts of this case (contrary to the assertion made by the 
Veteran's service representative in July 2010).  Nor is there 
evidence of an impaired femur such as to warrant a 60 percent 
rating under DC 5255.

Second, such findings do not correlate to chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity that would warrant a 60 percent evaluation under DC 
5055 that evaluates knee replacement.  38 C.F.R. § 4.71a, DC 5055 
(2009).  The current record is devoid of any reference to the 
Veteran undergoing knee replacement surgery.

However, regarding the range of motion of the Veteran's service-
connected right knee, the evidence shows that, in May 2004, the 
disability at issue was manifested by characteristic pain, and 
some limitation of motion, with flexion of the right knee as 
noted from 0 to 80 degrees with crepitus.  But, in August 2007, 
the VA examiner reported that the Veteran's range of right knee 
motion was from 0 to 30 degrees, with pain starting at 10 
degrees.  Such limitation of motion warrants consideration of an 
increased evaluation for limitation of motion due to degenerative 
arthritis of the right knee under DC 5003 and 5010-5060.

Giving the Veteran the benefit of the doubt, such clinical 
findings correlate to limitation of flexion of a knee to 30 
degrees such as to warrant a 20 percent evaluation under DCs 
5010-5260; but limitation of extension of the right knee has not 
been shown to be more than 5 degrees, such as to warrant more 
than a noncompensable percent rating under DC 5261.

In so finding, the Board recognizes the Veteran's assertions that 
the symptoms from his right knee disability warrant an evaluation 
in excess of 30 percent for right knee instability.  The Board is 
not unsympathetic to the Veteran's accounts of right knee pain 
and the effects of that pain on his daily activities and 
occupation.  Indeed, the 2005 records from Dr. T.A.E. note the 
Veteran's antalgic gait and use of a knee brace and crutches, and 
the August 2007 VA examiner reported moderate effusion in the 
knee and tenderness to the touch, but no deformity.  However, 
while the Veteran is currently rated under DC 5257 for knee 
subluxation, the 2004 and 2007 VA medical examiners reported no 
clinical evidence of knee instability.  It is also pertinent to 
note that the Veteran's 30 percent rating for the right knee 
contemplates significant knee disability.

As such, the Board finds that the current 30 percent rating for 
instability and newly assigned 20 percent rating for limited 
flexion with arthritis adequately account for the Veteran's right 
knee disability, and the degree of functional loss due to pain, 
and the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination in accordance with 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  There is also no additional 
uncompensated limitation of flexion that can provide a basis for 
an even higher rating based on pain on functional use.  

Here, the Veteran's right knee disability has been manifested by 
arthritis, pain, and weakness, with complaints of tenderness and 
stiffness.  However, there is no ankylosis, and extension is not 
limited to more than 10 degrees.  There is no objective medical 
evidence of impaired femur or tibia and fibula or knee ankylosis 
such as to warrant a rating in excess of 30 percent.  But, he has 
severe osteoarthritis and limitation of right knee flexion has 
been demonstrated to 30 degrees in August 2007.

In sum, resolving all doubt in the Veteran's favor, the Board 
concludes that a 20 percent rating, but no higher, for right knee 
arthritis with limitation of motion is warranted under DCs 5003, 
5010-5260, effective from the date of his claim for an increased 
rating.  However, the Board further finds that, given the facts 
above, the Veteran's right knee disability does not warrant a 
rating in excess of 30 percent under any of other pertinent 
rating criteria.  The preponderance of the evidence is against a 
rating in excess of 30 percent for right knee instability.  The 
benefit of the doubt has been resolved in the Veteran's favor to 
this limited extent.  38 U.S.C.A. § 5107(b).  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

Above 20 Percent for Left Knee Disability

The Veteran's current 20 percent rating under DC 5257 is based 
upon moderate instability of the left knee.  But, neither the May 
2004 or August 2007 VA examiners reported clinical findings of 
left knee instability.  Although they reported the Veteran's 
complaints of tenderness to touch, there was only slight effusion 
noted in 2007, with stable ligaments.  Such findings do not meet 
or approximate those needed for a 30 percent rating under DC 
5257. 

The private medical records from the Veteran's orthopedic surgeon 
indicate that, in July 2005, the Veteran's left knee pain was 
"out of proportion to what his objective findings [were]".  A 
separate rating for pain is not for assignment.  Spurgeon.

However, here, the Veteran was also shown to have arthritis of 
the left knee, apparently associated with his service-connected 
disability, as noted in the January 3, 2005 VA medical record 
(although it was not found during the August 2007 VA 
examination), which is rated based upon limitation of motion.  As 
Diagnostic Code 5257 does not involve limitation of motion, and 
given the findings of osteoarthritis, the availability of a 
separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is shown to have a left knee with limited motion and 
pain on motion with reports of arthritis.  Therefore, a separate 
20 percent rating is also warranted under DCs 5003 and 5260.  See 
4.40, 4.45, 4.59.  More specifically, flexion of the left knee 
was limited to 40 degrees with pain, and this clearly meets the 
criteria for a 10 percent rating under DC 5260.  In addition, 
since there is an additional 5 degrees of uncompensated 
limitation of flexion, the Board finds that this additional 
limitation coupled with findings of pain is entitles the Veteran 
to the next highest rating for limited flexion of 20 percent.  
The Veteran has consistently demonstrated extension of the left 
knee to 0 degrees, and therefore, a higher rating is not 
warranted under DC 5261.

As noted, the Board has also considered whether an increased 
rating is warranted under Diagnostic Code 5257.  However, there 
have been no objective findings of severe instability or 
subluxation of the Veteran's left knee such as to warrant a 
rating in excess of the currently assigned 20 percent for 
instability.  To the contrary, results of anterior and posterior 
drawer tests have been negative and no laxity was shown on 
examination.  Lachman's test and varus and valgus stress tests 
were also negative.  Moreover, although the Veteran reportedly 
wore a knee brace and used crutches, and complained of 
instability, clinical findings were repeatedly negative for 
findings of instability.  Therefore, a 30 percent rating is not 
warranted under DC 5257.

In sum, resolving all doubt in the Veteran's favor, the Board 
concludes that a separate 20 percent rating is warranted for 
limited motion of the left knee under DC 5003 and 5260, effective 
from the date of his claim for an increased rating.  However, the 
Board further finds that, given the facts above, the 
preponderance of the evidence is against a rating in excess of 20 
percent under DC 5257 for left knee instability.  The benefit of 
the doubt has been resolved in the Veteran's favor to this 
limited extent.  38 U.S.C.A. § 5107(b).  See generally Gilbert v. 
Derwinski, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d at 
1361.

The Board has also considered whether the Veteran's right and 
left knee disabilities present an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology, and 
provide for a greater evaluation for additional or more severe 
symptoms; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations, are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.


ORDER

A rating in excess of 30 percent for right knee injury under 
Diagnostic Code 5257 is denied.

A 20 percent disability rating is granted for limitation of 
motion of the right knee under Diagnostic Codes 5003, 5010-5260 
since the date of the Veteran's claim for an increased rating, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating in excess of 20 percent for left knee injury under 
Diagnostic Code 5257 is denied.

A separate 20 percent disability rating is granted for arthritis 
and limitation of motion of the left knee under Diagnostic Code 
5003, 5010-5260 since the date of the Veteran's claim for an 
increased rating, subject to the law and regulations governing 
the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


